Citation Nr: 0902080	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for scar to posterior 
side of the right lower thigh, currently rated as 0 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2007 for further development.  

The veteran submitted a correspondence from Dr. C.S.B. that 
is dated August 2008.  Though the statement was submitted 
directly to the Board without review by the RO, the Board 
notes that the statement is virtually identical to a 
correspondence that was submitted in June 2007 (and which was 
considered by the RO).  As the correspondence is not 
substantially different from the evidence already considered 
by the RO, the Board finds that a waiver of RO consideration 
is not necessary.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  It is not manifested by occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

2.  The veteran's scars to posterior side of the right lower 
thigh are not deep or cause limited motion; they do not 
involve an area exceeding 929 sq. cm.; they are not unstable 
with frequent loss of covering of skin over the scar; they 
are not painful on examination; and they do not cause 
limitation of function. 

3.  The veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation consistent with his education and employment 
history.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 50 percent, but no higher, for the veteran's service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2008).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scars to 
posterior side of the right lower thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7801-7805 (2008).

3.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to 


substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2005.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, until 2007, the veteran in this case was been 
represented in the appeal by Richard LaPointe, and the Board 
believes it reasonable to assume that he conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since October 2004.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issues to 
the RO to furnish notice as to elements of the claims which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO sent the veteran a 
December 2007 correspondence that fully complied with 
Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in January 2005 and September 2008, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

PTSD
The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Pursuant to 
Diagnostic Code 9411:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran underwent a VA psychiatric examination in January 
2005.  The veteran reported that he had not seen a 
psychiatrist since the 1980s; and that he was not 
participating in any mental health treatment.  The veteran's 
primary focus was the fact that he was in a great deal of 
pain (due to physical disabilities).  The veteran stated that 
pain medications do not work; so he has been self medicating 
with alcohol.  He denied the use of recreational drugs.  He 
stated that he rises at no set time; then he will "kick the 
cat", clean up, and have some coffee.  If he is depressed, 
he will force himself out of the house.  Some days he will 
watch TV.  He can walk to the store; and some days he does 
volunteer work for a group that provides advocacy for seniors 
who have been the victims of crime.  He stated that he tries 
to keep busy.  In the afternoon, the veteran fights the urge 
to drink; but he admitted that he gets drunk about twice per 
week.  He retires to bed at approximately 2:00 a.m.  

The veteran complained that his sleep is not good (which the 
examiner noted was understandable given the level of his 
alcohol intake).  The veteran reported that he gets up every 
four hours so that he can walk the perimeter.  He stated that 
he has occasional crying spells and frequently feels helpless 
and hopeless.  He denied suicidal ideation.  He reported 
irritability.  He reported that he goes from "happy to kill 
in one second."  He reported that he is able to enjoy some 
moments.  He does not go to church or belong to any clubs or 
social organizations.  His one friend is the owner of the bar 
to which he frequently goes.  He also has a couple of women 
friends.  He went to jail for speeding in 2003.  He has not 
gotten into any fights; but he has been asked to leave 
situations because he has gotten belligerent.  His plan once 
he finished the examination was to go to Colorado Springs and 
start drinking.  The veteran reported working at a bed and 
breakfast for 10 years; but the business has been off for the 
past three years because of the drought.  

Upon examination, he was casually roomed.  He spoke in a 
somewhat rambling dramatic fashion.  He was a very good 
raconteur.  There were no soft signs of psychosis elicited 
and no frank delusional or hallucinatory experiences.  Speech 
was normal in volume and rate.  He was tangential.  Cause and 
effect thinking was loosely maintained.  He used language 
abstractly.  There was no suicidal or homicidal ideation 
elicited.  On formal testing, the veteran could estimate the 
passage of time during the interview.  He was oriented to 
time, place, and person.  Recent and remote memory were 
grossly intact.  Judgment seemed adequate for the situation.  

The examiner noted that the veteran is an active alcoholic 
who drinks in order to deal with the pain of his physical 
illnesses "and to deal with the emotional pain that he has 
from his post-traumatic stress disorder."  He is very angry 
with the government because he feels he has not been well 
taken care of, in spite of his long service.  The examiner 
opined that "this veteran is not employable in a competitive 
marketplace at this time."  He noted that the veteran does 
not sleep regularly and is irritable.  He stated that the 
veteran's Global Assessment of Functioning (GAF) score 
related to PTSD was 58.  GAF score related to alcohol 
dependence was 45 (with a combined score of 48 referable to 
poor sleep, marked irritability, and social isolation).  He 
was deemed competent for VA purposes.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2008).
    
The veteran submitted a June 2007 correspondence from Dr. 
C.S.B. in which he stated that due to the severity of the 
veteran's PTSD, he is unable to establish or maintain 
effective or favorable relationships with others.  He stated 
that the veteran has reexperiencing symptoms; and intrusive, 
depressing memories and dreams associated with Vietnam.  He 
stated that the veteran has avoidance symptoms where he 
avoids people, places, and events that remind him of Vietnam.  
He tends to isolate himself; and he has emotional numbing 
symptoms, where it is very difficult for him to identify 
and/or share emotions.  He struggles with arousal symptoms, 
where he gets easily agitated and angered.  He has difficulty 
with concentration and memory; and he tends to be 
hypervigilant where he finds himself in a high state of 
alert.  He experiences an exaggerated startle response that 
can be triggered by movements, loud noises, etc.  He also 
struggles with depression.  Dr. C.S.B. stated that the 
veteran is on medications; nonetheless, the veteran's 
symptoms are severe enough that he is unable to obtain and 
retain employment.  He opined that the veteran does meet 
criteria for permanent unemployability; and he assigned a GAF 
score of 45.  

The Board notes that the January 2005 VA examiner assigned 
the veteran a GAF score of 58, based solely on the PTSD 
symptoms.  This is indicative of moderate symptoms.  However, 
he also assigned a GAF score of 45 due to alcohol dependence.  
Since the examiner stated that his alcohol dependence is to 
deal with the pain of his physical illnesses (many of which 
are service connected) and "to deal with the emotional pain 
that he has from his post-traumatic stress disorder"; the 
Board finds it proper to include the veteran's alcoholism as 
a symptom of PTSD.  Consequently, the Board finds that the 
GAF score of 45 is related to service.  Such GAF score is 
indicative of serious symptoms.

The Board has carefully considered the evidence of record and 
finds that such evidence does not clearly show that the 
regulatory criteria for the next higher rating of 50 percent 
have been met.  However, it does appear from VA records and 
from Dr. C.S.B. reports that the veteran does have some 
problems with speech, memory, abstract thinking, and 
disturbances of motivation and mood.  The medical evidence 
also includes opinions regarding impairment of work 
relationships.  After reviewing the evidence in light of 
Diagnostic Code 9411, the Board believes that the PTSD 
disability picture more nearly approximates the criteria for 
a 50 percent rating. 

However, the Board notes that in order to warrant a rating in 
excess of 50 percent, the veteran's symptoms would have to be 
manifested by occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  The evidence does not 
persuasively show that the disability picture more nearly 
approximates the symptomatology listed under Code 9411 for 
the next higher rating of 70 percent.  Consequently, a rating 
in excess of 50 percent for the veteran's PTSD is not 
warranted.

Scar
The veteran's service-connected scar to posterior side of the 
right lower thigh has been rated by the RO under the 
provisions of Diagnostic Code 7805.  Pursuant to Diagnostic 
Code 7805, scars are to be rated based on the limitation of 
function of the affected part.

Additionally, Diagnostic Code 7801 pertains to all scars 
(other than on the head, face, or neck) which are deep or 
cause limited motion.  Pursuant to Diagnostic Code 7801, such 
a scar or scars warrants a 10 percent disability evaluation 
when it involves an area or areas exceeding 6 square inches 
(39 square centimeters).  A 20 percent disability evaluation 
is warranted for when it involves an area or areas exceeding 
12 square inches (77 square centimeters).  A 30 percent 
disability evaluation is warranted when it involves an area 
or areas exceeding 72 square inches (465 square centimeters).  
A 40 percent evaluation is warranted when it involves an area 
or areas exceeding 144 square inches (929 square 
centimeters).  

A 10 percent rating is warranted when the veteran has a scar 
(not on the head, face, or neck) that is superficial and does 
not cause limitation of motion if the scar has an area 
exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803.
 
The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus. There must be indications 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(2008).

The veteran underwent a VA examination in September 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  The veteran reported that ever since he's had 
the scars on his right lower extremity (1973), he has had a 
sense of tension and pain at the site.  He also stated that 
every now and then, he has irritations, which are different 
from pain.  He described the severity of the pain as a 4 to 5 
on a scale of 1 to 10.  He also complained of phantom pain 
(which the examiner stated is rare, except in the case of an 
amputation).  The veteran explained phantom pain to mean that 
when he is sitting down, he experiences pain on the site of 
the scars, and he feels his hip hurting.  The examiner noted 
that he would not characterize this as phantom pain from a 
purely medical point of view.  It appeared to the examiner 
that the chief symptoms were pruritis (which was over the 
entirety of the scars) and an ache (which is at a low level 
generally, but may be as high as 4/5 on a 1-10 point scale).  
The veteran stated that up until 1982, he would experience 
glass fragments migrating out though the scars.  The veteran 
did not describe any limitation of motion of the hip or knee 
in conjunction with the scars.  

Upon examination, there was a 9 cm. by 1 cm. scar which had 
an other than linear contour.  Just above that scar was a 1 
cm. by 1 cm. scar.  Just above that was a 2 cm. by 1 cm. 
scar.  There was also a 17 cm. scar that was 2 cm. wide at 
its superior-most portion; 3 cm. wide at the junction of the 
middle and low thirds; and overall varying from 1 to 1 1/2 cm. 
wide.  There was another scar that was approximately 16 cm. 
by 1 to 1.8 cm.  Next to that is another scar measuring 2.2 
cm.  There was another scar on the lateral aspect of the 
right thigh, which varied from 12 cm. by 2 cm. to 4 cm.  The 
scars were all essentially the same color as the surrounding 
skin.  They were extremely difficult to see in the best of 
light.  They were flat; and there was no evidence of adhesion 
to underlying tissue.  There was no evidence of elevation, 
scar instability, depression, redness, increase in local 
heat, swelling, keloid formation, or drainage.  The veteran 
reported that the scars were slightly tender to touch.  The 
scar that measured 12 cm. by 2 cm. to 4 cm. was somewhat 
lighter than the surrounding skin.  It was non-tender, and 
the veteran did not wince or give any indication that the 
scar was being touched.  The examiner could not identify any 
limitation of motion of the right hip or the knee when the 
veteran was walking, sitting, or getting on and off of the 
examination table.  The examiner did not believe that the 
scars limited range of motion in any way.  When observed 
walking in the examination room, he did not demonstrate a 
limp, shortened gait or any other effect of the scars.  

The Board notes that despite the numerous scars, they are not 
deep or cause limited motion (Diagnostic Code 7801); they do 
not involve an area exceeding 929 sq. cm. (Diagnostic Code 
7802); they are not unstable with frequent loss of covering 
of skin over the scar (Diagnostic Code 7803); they were not 
painful on examination (Diagnostic Code 7804); and they did 
not cause limitation of function (Diagnostic Code 7805).   

As such, the Board finds that the preponderance of the 
evidence weighs against the granting of a compensable rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for a scar to posterior side 
of the right lower thigh must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

TDIU
In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

As a result of this decision, the veteran is now service 
connected for PTSD evaluated as 50 percent disabling.  He is 
also service connected for residuals of shell fragment wounds 
to the left arm and shoulder (evaluated as 30 percent 
disabling); degenerative changes in his right shoulder 
(evaluated as 10 percent disabling); degenerative joint 
disease in his right knee (evaluated as 10 percent 
disabling); limitation of extension of the right knee 
(evaluated as 10 percent disabling); tender scars in the left 
shoulder (evaluated as 10 percent disabling); and scars on 
the posterior side of his right thigh (evaluated as 0 percent 
disabling).  His combined rating therefore meets the 
schedular requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

As discussed in detail under the PTSD discussion above, the 
record includes opinions from both a VA examiner and Dr. 
C.S.B. to the effect that the veteran is unemployable due to 
service-connected PTSD.  The Board therefore finds that a 
total rating based on individual unemployability is 
warranted.   


ORDER

Entitlement to a rating of 50 percent, but no higher, for the 
veteran's PTSD is warranted.  Entitlement to a total rating 
based on individual unemployability is warranted.  The appeal 
is granted to this extent, subject to laws and regulations 
applicable to payment of VA monetary benefits. 

Entitlement to a compensable rating for a scar to posterior 
side of the right lower thigh is not warranted.  To this 
extent, the appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


